              Case 2:18-cr-00422-SMB Document 1265 Filed 09/01/21 Page 1 of 2


                                      DISTRICT JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Susan M. Brnovich             Date: September 1, 2021
USA v. Lacey et al                                Case Number: CR-18-00422-PHX-SMB
Assistant U.S. Attorneys: Andrew Stone, Peter Kozinets, Margaret Perlmeter, Kevin Rapp,
Reginald Jones and Daniel Boyle
Defendant-1: Michael Lacey, Released – Present
Attorney for Defendant (1): Paul Cambria, Jr., Retained
Defendant-2: James Larkin, Released – Present
Attorney for Defendant (2): Thomas Bienert, Jr. and Whitney Bernstein, Retained
Defendant-3: Scott Spear, Released-Present
Attorney for Defendant (3): Bruce Feder, Retained (telephonic)
Defendant-4: John Brunst, Released-Present
Attorney for Defendant (4): Gary Lincenberg, Retained
Defendant-6: Andrew Padilla, Released - Present
Attorney for Defendant (6): David Eisenberg, CJA Appointment
Defendant-7: Joye Vaught, Released – Present
Attorney for Defendant (7): Joy Bertrand, CJA Appointment

JURY TRIAL – DAY 1:
9:03 a.m. Court is in session. Counsel and defendants are present. 9:33 a.m. Jurors 1-28 and 30-31 are
present and sworn. Voir dire commences. 11:07 a.m. Court is in recess.

11:28 a.m. Court reconvenes. Counsel and defendants are present. Jury panel is present. Voir dire
continues. 12:20 p.m. Jury panel members are excused from the courtroom and court remains in
session with Juror No. 16 present who addresses the Court. Juror No. 16 is excused from the
courtroom. Upon agreement of counsel, Juror No. 8, 9, 17, 26 and 31 are excused. Over objection of
defense counsel, Jurors No. 5 and 6 are excused. 12:29 p.m. Court is in recess.

1:19 p.m. Court reconvenes. Counsel and defendants are present. Jury panel is not present.
Government’s challenges for cause as to Jurors No. 2, 30, 24, and 7 are argued to the Court. There
being no objection, the Court grants the Government’s challenge as to Juror No. 2 and said juror is
excused. Over objection of defense counsel, Government’s challenge for cause as to Juror No. 7 is
granted and said juror is excused. The Court takes under advisement the Government’s challenge as to
Juror No. 30. The Court sustains defense counsels’ objection as to Juror No. 24 subject to the Court
reviewing said juror’s questionnaire. Defendants’ challenges for cause as to Jurors 18, 14, 16 and 20
are argued to the Court. The Court sustains the Government’s objection as to Jurors No. 18. Over
Government’s objection, the Court grants Defendants’ challenge for cause as to Jurors No. 16 and 20
and said jurors are excused. The Court takes under advisement the Defendants’ challenge for cause as
to Juror No. 14. 1:47 p.m. Jurors No. 32-62 are present in the courtroom and sworn. Voire dire
commences. 3:06 p.m. Court is in recess.
              Case 2:18-cr-00422-SMB Document 1265 Filed 09/01/21 Page 2 of 2

 USA v. Lacey et al                                                            Date: September 1, 2021
 Case Number: CR-18-00422-PHX-SMB                                                             Page 2 of 2
3:17 p.m. Court reconvenes. Counsel and defendants are present. Jury panel is not present. Upon
agreement of counsel Jurors No. 36, 42, 47, 48, 50, 51, 52, 59, 60, and 61 will be excused. 3:29 p.m.
Jury panel is present. The Court excuses Jurors No. 36, 42, 47, 48, 50, 51, 52, 59, 60, and 61. Voir dire
continues. 5:12 p.m. The jury panel is excused until 9:00 a.m. on September 2, 2021. Matters are
discussed. Counsel are directed to be present at 8:30 a.m. to advise the Court if they have any
challenges for cause as to this group of jurors.

5:16 p.m. Court in recess until 8:30 a.m. on September 2, 2021.




 Court Reporter Christine Coaly                                        TD: 6 hrs 51 mins
 Deputy Clerk Elaine Garcia                                            Start: 9:03 AM
                                                                       Stop: 5:16 PM




                                               Page 2 of 2
